Fourth Court of Appeals
                               San Antonio, Texas
                                   October 20, 2015

                                 No. 04-15-00499-CV

                  IN THE ESTATE OF LOUIS S. BERNAL, deceased,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2015-PC-0983
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
       The Appellee’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on November 16, 2015. No further extension will be allowed.




                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court